Citation Nr: 1712063	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to November 1993.  Furthermore, the Veteran served in Southwest Asia from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the Veteran's claim to reopen a previously denied claim for service connection for a low back disability. 

A February 2016 Board decision reopened this matter based on new and material evidence received and remanded the claim for further development.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in Waco, Texas in August 2015.  A transcript of the hearing is associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his current low back disability was caused by an injury to his lumbar spine as the result of a fall from a vehicle while serving in Saudi Arabia during the Gulf War.  The Board notes the Veteran qualifies as a Persian Gulf Veteran.  The Veteran's DD Form 214 verifies that he served in Southwest Asia from September 1990 to April 1991.

The February 2000 Veteran's Application for Compensation or Pension describes a back injury and identifies the Scott and White Clinic in Killeen, Texas as a private treatment provider.  At a May 2001 VA examination, the Veteran reported seeing a private chiropractor for his back.  The private medical records are not of record and have never been requested.          

In February 2016, the Board reopened this matter from an August 2001 rating decision denying service connection and remanded for further development.  The remand included directives to obtain private medical records, records from Darnall Army Medical Center and all outstanding VA treatment records and afterwards afford the Veteran a new VA examination.  The remand did not mention the Scott and White Clinic.

In May 2016, VA sent the Veteran a letter asking him to provide authorization to disclose information from private health care providers and from Darnall Army Medical Center.  The Veteran provided a signed VA Form 21-4142 and a statement in support of claim stating that he did not have any of the private treatment records nor did he remember the name of the provider, who was seen 20 years prior.  The Veteran further stated that his records at Darnall Army Medical Center do not pertain to this matter.  

The Board finds that the remand directives were not accomplished as there is no indication in the claims file that VA has ever attempted to obtain any private treatment records from the Scott and White Clinic.  Additionally, the February 2016 remand instructed that the AOJ obtain the Veteran's updated VA treatment records prior to obtaining a new VA examination.  Contrary to the remand instructions, the VA treatment records were obtained after the July 2016 VA examination.

The Veteran's claim must be remanded for further development and an addendum VA medical opinion.  A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), quoting, Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See, Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the above-mentioned reasons.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any outstanding relevant records, or otherwise identify and provide a release for any such records, to include records from the Scott and White Clinic and any other private treatment provider, to include chiropractors.  Then attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159 (e) (2016).  The Veteran must then be given an opportunity to respond.  All records obtained must be associated with the claims file.

2.  Obtain all outstanding VA treatment records from August 2016 to present.  All records obtained must be associated with the claims file.

3.  After, and only after, completion of steps one and two above, return the file to the July 2016 VA examiner for an addendum opinion.  If the July 2016 VA examiner is not available, then obtain an opinion from another appropriate examiner. 

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified low back disability, to include degenerative changes found on lumbar spine x-rays present during the period on appeal (dating to approximately December 2011) had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner is instructed that the Board has found the Veteran's reports of experiencing back pain in service related to an incident involving a fall from a truck to be competent and credible.

While review of the entire claims file is required, attention is invited to the Veteran's competent and credible reports of experiencing back pain since the in-service incident involving a fall from a truck and since service.

Attention is additionally invited to a February 1990 service treatment record that noted a chief complaint of thoracic back pain and noted an assessment/diagnosis of myofascial trigger point.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




